DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fiberglass being formed into a sheet and coupled to the panel and separating wall of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim currently requires “wherein the fiberglass is formed into a sheet and coupled to the panel and separating wall,” which is indefinite, as there the is no disclosure for a fiberglass sheet being coupled to the panel and separating wall.  It is unclear how this is or can be accomplished as Applicant has in no way described fiberglass formed into a sheet and coupled to the panel and the separating wall.  In five instances In the Specification, it is mentioned that fiberglass may be included in/with the panels and/or the separating wall, but there is no discussion of how this is accomplished, let alone the specific structural feature of forming fiberglass into a sheet and coupling it to the panel and the separating wall.  Therefore, claim 18 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean, Jr. (3,748,997).
	With respect to claim 1, Dean, Jr. teaches a terminal unit (device of Figure 1, see annotated view of Figure 1 provided below) of a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a housing (10) having a first panel (1) bordering a return airflow path (5), a second panel (2) bordering an additional airflow path (6), and a separating wall (could be either of wall #15 of #21) disposed between and bordering the return airflow path (5) and the additional airflow path (6); and a sound attenuator (define by glass fiber matting material forming panels of housing #10, including panel #1 separating wall #15 – see cross-hatching – Col. 3, Lines 36-40) formed by the first panel (1) and the separating wall (15).  
	With respect to claim 2, Dean, Jr. teaches wherein the sound attenuator (1/15 or 1/21) comprises fiber glass insulation (Col. 3, Lines 36-40) or closed cell foam.  
	With respect to claim 4, Dean, Jr. teaches wherein the housing (10) comprises a third panel (3) extending from the first panel (1) to the second panel (2).  
	With respect to claim 5, Dean, Jr. teaches wherein the third panel (3) comprises: a return air inlet (11) configured to receive a return air that enters the return airflow path (5); and an air outlet (29) configured to output from the additional airflow path (6) a combination of the return air and a conditioned air (note conditioning coils #13).  
	With respect to claim 6, Dean, Jr. teaches wherein the housing comprises a fourth panel (4) extending from the first panel (1) to the second panel (2), and the fourth panel (4) comprises a conditioned air inlet (defined by passage formed by walls #4, 15 and 21, guiding conditioned air into additional airflow path #6, including gap formed between walls #4 and #21) configured to receive the conditioned air that enters the additional airflow path (6).  
	With respect to claim 7, Dean, Jr. teaches comprising a gap (define by gap formed between walls #4 and #21) between the separating wall (21) and the fourth panel (4), wherein the gap fluidly couples the return airflow path (5) and the additional airflow path (6).  
	With respect to claim 8, Dean, Jr. teaches comprising a fan (22) configured to induce the return air through the return air inlet (11) into the return airflow path (5) and the conditioned air through the conditioned air inlet (defined by passage formed by walls #4, 15 and 21, guiding conditioned air into additional airflow path #6, including gap formed between walls #4 and #21) into the additional airflow path (6), and to output the combination of the return air and the conditioned air through the air outlet (29).  
	With respect to claim 9, Dean, Jr. teaches wherein the fan (22) is disposed adjacent to the air outlet (29) and between the separating wall (21) and the second panel (2).  
	With respect to claim 10, Dean, Jr. teaches a terminal unit (device of Figure 1, see annotated view of Figure 1 provided below) of a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a housing (10) including a first chamber (14) and a second chamber (18) partially separated by a separating wall (could be either of walls #15 or #21) such that a gap (define by gap formed between walls #15 and #3, or gap formed between walls #4 and #21) between an edge of the separating wall (15 or 21) and a first portion of a boundary (boundary defined by either wall #4 or #3, depending of separating wall being #15 or #21) of the housing (10) fluidly couples the first chamber (14) with the second chamber (15); an air return inlet (11) of the first chamber (14) configured to receive a return airflow of the HVAC system; a conditioned air inlet (defined by passage formed by walls #4, 15 and 21, guiding conditioned air into additional airflow path #6, including gap formed between walls #4/21 or #3/15) of the second chamber (18) configured to receive a conditioned airflow (note conditioning coils #13) of the HVAC system; an airflow outlet (29) of the second chamber (18) configured to expel an airflow including combined portions of the return airflow and the conditioned airflow from the second chamber (18); and a sound attenuator (#1/15 or #1/21) formed from the separating wall (15 or 21) and a panel (1) of the housing (10) that defines a second portion of the boundary of the housing (10), wherein the second portion of the boundary bounds the first chamber (14).  
	With respect to claim 11, Dean, Jr. teaches a fan (22) disposed within the second chamber (18) and configured to direct the airflow out of the second chamber (18) through the airflow outlet (29).  
	With respect to claim 12, Dean, Jr. teaches comprising a fan (22) positioned inside of the housing (10) and configured to pull the airflow out of the second chamber (18) through the airflow outlet (29).  
	With respect to claim 15, Dean, Jr. teaches wherein the panel (1) is a first panel (1) of a plurality of panels (#1-4) coupled together to form the housing (10) such that the first panel (1) and a second panel (2) of the plurality of panels are disposed opposite and substantially parallel to one another with the separating wall (#15 or #21) positioned therebetween.  
	With respect to claim 16, Dean, Jr. teaches wherein the sound attenuator (#1/15 or #1/21) comprises fiberglass (define by glass fiber matting material forming panels of housing #10, including panel #1 and separating wall #15 or #21 – see cross-hatching – Col. 3, Lines 36-40).  
	With respect to claim 17, Dean, Jr. teaches wherein the fiberglass is incorporated with the panel (1) and the separating wall (1/21) (Col. 3, Lines 36-40).
	With respect to claim 18, Dean, Jr. teaches wherein the fiberglass is formed in a sheet and coupled to the panel (1) and the separating wall (15/21).  Note that the housing panels (10, 1-4) and separating wall (15 or 21) are “constructed of sound attenuating material such as glass fiber matting enclosed steel siding (see Col. 3, Lines 36-40),” such that the fiberglass matting is the claimed sheet and is coupled to the steel siding which forms the panel/separating wall as claimed.
	With respect to claim 20, Dean, Jr. teaches a terminal unit (device of Figure 1, see annotated view of Figure 1 provided below) of a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a housing (10) including a first chamber (14) and a second chamber (18) partially separated by a separating wall (could be either of walls #15 or #21) such that a gap (define by gap formed between walls #15 and #3, or gap formed between walls #4 and #21) between an edge of the separating wall (15 or 21) and a first portion of a boundary (boundary defined by either wall #4 or #3, depending of separating wall being #15 or #21) of the housing (10) fluidly couples the first chamber (14) with the second chamber (15); an air return inlet (11) of the first chamber (14) configured to receive a return airflow of the HVAC system; a conditioned air inlet (defined by passage formed by walls #4, 15 and 21, guiding conditioned air into additional airflow path #6, including gap formed between walls #4/21 or #3/15) of the second chamber (18) configured to receive a conditioned airflow (note conditioning coils #13) of the HVAC system; and a sound attenuator (#1/15 or #1/21) formed from the separating wall (15 or 21) and a panel (1) of the housing (10) that defines a second portion of the boundary of the housing (10), wherein the second portion of the boundary bounds the first chamber (14), and wherein the sound attenuator includes fiber glass (define by glass fiber matting material forming panels of housing #10, including panel #1 and separating wall #15 or #21 – see cross-hatching – Col. 3, Lines 36-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dean, Jr. (3,748,997).
	With respect to claim 19, Dean, Jr. is relied upon for the reasons and disclosures set forth above.  Dean, Jr. further teaches wherein the sound attenuator (#1/15 or #1/21) comprises fiberglass (define by glass fiber matting material forming panels of housing #10, including panel #1 and separating wall #15 or #21 – see cross-hatching – Col. 3, Lines 36-40) incorporated with the panel (1) and the separating wall (1/21) (Col. 3, Lines 36-40).
	Dean, Jr. fails to explicitly teach wherein the sound attenuator comprises closed cell foam.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sound attenuator comprises closed cell foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, fiberglass and closed cell foam are both well known and widely used sound attenuating materials, either of which would have been an obvious material for use in a sound attenuator due to the inherent sound attenuating properties of both materials.
Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean, Jr. (3,748,997) in view of Pettersson ( 5,260,523).
	With respect to claim 3, Dean, Jr. is relied upon for the reasons and disclosures set forth above.  Dean, Jr. further teaches wherein the sound attenuator (#1/15) comprising the separating wall (15) attached to the housing (10) at top and bottom ends.
	Dean, Jr. fails to explicitly teach wherein the sound attenuator comprises: a first hat-shaped bracket disposed on a top of the separating wall; and a second hat-shaped bracket disposed on a bottom of the separating wall. 
	Pattersson teaches a similar the sound attenuator including a separating wall (25/26) mounted with an air duct, such that it includes: a first hat-shaped bracket (24a) disposed on a top of the separating wall (25/26, when combined); and a second hat-shaped bracket (24a) disposed on a bottom of the separating wall (25/26, when combined) (Col. 3, Lines 52-60), such that the hat-shaped brackets/rails allow the separating walls/absorption plates to be pulled out for cleaning, maintenance or replacement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dean, Jr., with the apparatus of Pettersson so as to allow the separating walls/absorption plates to be pulled out for cleaning, maintenance or replacement.
	With respect to claims 13 and 14, Dean, Jr. is relied upon for the reasons and disclosures set forth above.  Dean, Jr. further teaches wherein the sound attenuator (#1/15) comprising the separating wall (15) attached to the housing (10) at top and bottom ends.
	Dean, Jr. fails to explicitly teach wherein the sound attenuator comprises: a first hat-shaped bracket disposed on one edge or each of two edges of the separating wall. 
	Pattersson teaches a similar the sound attenuator including a separating wall (25/26) mounted with an air duct, such that it includes: a hat-shaped bracket (24a) disposed on one edge or each of two edges of the separating wall (25/26, when combined) (Col. 3, Lines 52-60), such that the hat-shaped brackets/rails allow the separating walls/absorption plates to be pulled out for cleaning, maintenance or replacement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Dean, Jr., with the apparatus of Pettersson so as to allow the separating walls/absorption plates to be pulled out for cleaning, maintenance or replacement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound attenuator integral with a housing of a terminal unit are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837